

115 S605 IS: Litigation Relief for Forest Management Projects Act
U.S. Senate
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 605IN THE SENATE OF THE UNITED STATESMarch 9, 2017Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and the Federal Land
			 Policy and Management Act of 1976 to discourage litigation against the
			 Forest Service and the Bureau of Land Management relating to land
			 management projects.
	
 1.Short titleThis Act may be cited as the Litigation Relief for Forest Management Projects Act.
		2.Forest and Rangeland Renewable Resources Planning Act of 1974
 (a)Consultation regarding land management plansSection 6(d) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)) is amended—
 (1)by striking (d) The Secretary and inserting the following:  (d)Public participation and consultation (1)In generalThe Secretary; and
 (2)by adding at the end the following:  (2)No additional consultation required after approval of land management plans (A)In generalNotwithstanding any other provision of law, the Secretary shall not be required to engage in consultation under this subsection or any other provision of law (including section 7 of Public Law 93–205 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)) with respect to—
 (i)the listing of a species as threatened or endangered, or a designation of critical habitat pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.), if a land management plan has been adopted by the Secretary as of the date of listing or designation; or
 (ii)any provision of a land management plan adopted as described in clause (i). (B)Effect of paragraphNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency—
 (i)regarding any project to implement a land management plan, including a project carried out, or proposed to be carried out, in an area designated as critical habitat pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.); or
 (ii)with respect to the development of a modification to a land management plan that would result in a significant change (within the meaning of subsection (f)(4)) in the land management plan..
				(b)Definition of Secretary; conforming amendments
 (1)Definition of SecretarySection 3(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601(a)) is amended, in the first sentence of the matter preceding paragraph (1), by inserting (referred to in this Act as the Secretary) after Secretary of Agriculture.
 (2)Conforming amendmentsThe Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) is amended, in sections 4 through 9, 12, 13, and 15, by striking Secretary of Agriculture each place it appears and inserting Secretary.
 3.Federal Land Policy and Management Act of 1976Section 202(f) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(f)) is amended—
 (1)by striking (f) The Secretary and inserting the following:  (f)Public involvement (1)In generalThe Secretary; and
 (2)by adding at the end the following:  (2)No additional consultation required after approval of land use plans (A)In generalNotwithstanding any other provision of law, the Secretary shall not be required to engage in consultation under this subsection or any other provision of law (including section 7 of Public Law 93–205 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)), with respect to—
 (i)the listing of a species as threatened or endangered, or a designation of critical habitat, pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.), if a land use plan has been adopted by the Secretary as of the date of listing or designation; or
 (ii)any provision of a land use plan adopted as described in clause (i). (B)Effect of paragraph (i)Definition of significant changeIn this subparagraph, the term significant change means a significant change within the meaning of section 219.13(b)(3) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this subparagraph), except that—
 (I)any reference contained in that section to a land management plan shall be deemed to be a reference to a land use plan;
 (II)any reference contained in that section to the Forest Service shall be deemed to be a reference to the Bureau of Land Management; and
 (III)any reference contained in that section to the National Forest Management Act of 1976 (Public Law 94–588; 90 Stat. 2949) shall be deemed to be a reference to this Act.
 (ii)EffectNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency—
 (I)regarding a project carried out, or proposed to be carried out, with respect to a species listed as threatened or endangered, or in an area designated as critical habitat, pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.); or
 (II)with respect to the development of a new land use plan or the revision of or other significant change to an existing land use plan..